Case 2:20-cv-08892-PA-AFM Document 42-6 Filed 01/28/21 Page 1 of 6 Page ID #:325




                     EXHIBIT 5
Case 2:20-cv-08892-PA-AFM Document 42-6 Filed 01/28/21 Page 2 of 6 Page ID #:326




  3M COVID-19 Anti-Fraud, Anti-Price Gouging, and Anti-Counterfeiting




  Have a concern to report related to Fraud, Price Gouging or Counterfeit produ
  At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit activity
  will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue third-parties
  enforcement authorities around the world – including, in the U.S., the U.S. Attorney General, State Attorneys Gene
Case 2:20-cv-08892-PA-AFM Document 42-6 Filed 01/28/21 Page 3 of 6 Page ID #:327




  COVID-19 Fraud

  Please complete as much of the information requested below as possible. Fields marked with an asterisk are require
  that 3M has received the report. We request that you reply to that email and attach any copies of invoices, contract
  can help us to investigate the situation.



  Requestor Information

  First Name*



  Last Name*



  Company Name



  Email/Business Email Address*



  Phone/Business Phone Number*



  Government Agency Name (if applicable)



  Country/Region*

   United States


  Account Type*

   Select One
Case 2:20-cv-08892-PA-AFM Document 42-6 Filed 01/28/21 Page 4 of 6 Page ID #:328


  Alleged Solicitor/Seller Information
  Please provide as much information as possible.


  Seller First Name



  Seller Last Name



  Seller Company



  Seller Email



  Seller Phone



  Seller's Website




  Fraud Product Details

  Product 1*

   Select One


  Product 1 Price



  Product 1 3M SKU



  Product 1 Quantity
Case 2:20-cv-08892-PA-AFM Document 42-6 Filed 01/28/21 Page 5 of 6 Page ID #:329


  Product 2

   Select One


  Product 2 Price



  Product 2 3M SKU



  Product 2 Quantity



  Product 3

   Select One


  Product 3 Price



  Product 3 3M SKU



  Product 3 Quantity



  How did the interaction take place?*

   Select One


  Interaction URL



  Product Fraud Details*

  Provide as much detail about the interaction as possible including how you rst contacted the seller and what inform
Case 2:20-cv-08892-PA-AFM Document 42-6 Filed 01/28/21 Page 6 of 6 Page ID #:330




  3M respects your right to privacy. 3M will collect, use, and disclose the personal information you provide in accord
  fraud, price gouging and fraudulent activity, 3M may voluntarily share information with law enforcement agencies
  law enforcement agencies, 3M will have no control over that personal information.

  Please be aware that the information you supply about yourself, or any aspect of 3M’s operations may result in act
  information that, to the best of your knowledge, is correct. You will not be sanctioned for submitting information in
  knowingly provide false or misleading information, it may result in disciplinary or judicial action.

  Submit
